DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s response, filed 10/29/2021, acknowledged by Examiner. 
Claims 1-19 are now pending.
Response to Arguments
 First Argument:
	Applicant asserts that the claim limitation of the dividing line, formed by grip members, being provided at a distance less than 15 mm away from at least one of the longitudinal edges provides relevant and significant criticality (Remarks Page 14).
	Examiner’s Response:
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. The only potential criticality relevant to the “15 mm” claim limitation as provided by Applicant’s original disclosure is “The positioning of the first grip member 112 at a distance of less than 15 mm from the longitudinal edge 104 of the wound pad 102 allows for an improved positioning and application process of the dressing” (Page 2 of Specification dated 5/11/2018). However, Gilbert which was used to reject this aspect of the claim below, and the previous mailed rejection, teaches that the gripping tabs and thus their inherent location of the dividing line formed by the gripping tabs provide inherent benefits of allowing the improved positioning and application of a dressing (Gilbert Col. 8 line 54 – Col. 9 line 8), thus this aspect the dividing line location is not found to be truly critical but merely a known functional aspect of a dividing .
Second Argument:
	Applicant asserts Gilbert does not disclose the limitation of the dividing line extending across the wound pad (Remarks Page 15).
	Examiner’s Response:
	Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. This assertion is found spurious as this limitation is already disclosed by the primary reference of the rejection of Cotton.
Third Argument:
	Applicant disagrees with the rejection of Cotton as modified by Gilbert (Remarks Pages 17-18).
	Examiner’s Response:
10/29/2021 have been fully considered but they are not persuasive. Gilbert’s embodiment of Figures 4-6, which teaches a release liner with one removable part larger than the other with gripping tabs forming a dividing line, has been utilized in the rejection below, and previously mailed, to teach that the location of the dividing line on a dressing is a modifiable rate effective variable that one of ordinary skill in the art would be able to perform routine optimization on to improve the handling functionality of the dressing as taught by Gilbert as discussed in Gilbert Col. 8 line 54 – Col. 9 line 8. Full motivation of such optimization is fully provided in the rejection below. 
	Furthermore, Examiner pointed out in the rejection below that the release liner areas are not narrowly critical (Gilbert Col. 9 line 57) such that modifying the dividing line location would not destroy the inherent dressing device but is still relevant to the overall functionality of the device; this is not an indication of the dividing line not being a rate effective variable that is able to be optimized.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A).
Regarding claim 1, Cotton discloses a dressing (See Figures 1-3) having a lateral (x) and a longitudinal (y) extension (See Annotated Figure 3); said dressing comprising:
a backing layer 22;
a wound pad 21 ([0073] the wound pad 21 may be a foam) contoured by a pair of lateral edges extending in parallel to each other in the longitudinal direction (See Annotated Figure 3), and a pair of longitudinal edges extending in parallel to each other in the lateral direction (See Annotated Figure 3); 
an adhesive layer 1 (see [0061] where layer 1 is comprised of a gel layer 5 (See Figure 5) wherein the silicone gel 5 is adhesive [0025]) having a wound facing surface (See Figure 2 where this is the surface of 1 bordering the layer 6a/6b) and a non-wound facing surface (See Figure 1, where this is the surface of 1 bordering pad 21 and backing 22);
said wound pad 21 being arranged between said backing layer 22 and said adhesive layer 1 (See Figures 2-3), wherein at least said backing layer 22 extends beyond the periphery of said wound pad 21 to define a border portion along the contour of said wound pad 21 (See Annotated Figure 2, where backing 22 extends past the edges of wound pad 21);
a release liner 6 (See Figures 1-3) releasably attached to said wound facing surface of said adhesive layer 1 [0062];
wherein said release liner 6 is divided by a dividing line extending in the lateral direction (x) of the dressing (See Annotated Figure 3, as well as see Figures 1-2 where the intersection of 
said first and second removable portions 6b/6a overlapping along said dividing line to form a grip member 6c/6d (See Figures 1-3, and [0062]); 
wherein said dividing line extends across said wound pad 21 (See Annotated Figure 3). 

    PNG
    media_image1.png
    318
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    663
    media_image2.png
    Greyscale

Cotton is silent on wherein the dividing line is provided at a distance of less than 15 mm from at least one of said longitudinal edges of said wound pad.
However, Cotton discloses that the dividing line (See Annotated Figure 3 above, called “fold” in Cotton [0062]) is positioned so as enable the release liner portions 6a and 6b to be peeled away prior to application (see [0062]).
Furthermore, Gilbert teaches an analogous dressing (see title) (See Figures 4-6, wherein Figures 4-6 have all the limitations and disclosure as the embodiment of Figures 1-3 with just an added wound pad 40, see Col. 7 lines 62-68) with an analogous wound pad 40 (See Figures 4-6, see Col. 7 lines 62-68), analogous backing layer 12 (See Figures 4-6), and an analogous adhesive layer on the front facing surface of pad 40 (See Col. 8 lines 49-53 as well as an adhesive layer on backing 12 (See Col. 8 lines 1-3), and further analogous release liner 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner portions 6a and 6b of Cotton with the teachings of Gilbert wherein one of the two portions has a larger area than the other in order to provide an improved method of application of the bandage that allows the bandage to smoothly conform to the skin of the user consistently (See Gilbert Col. 8 line 54 – 
Furthermore, as seen in Annotated Figure 3 of Cotton there are a finite amount of predictable and successful locations on the longitudinal direction of the release liner 6 that the dividing line may be placed as there are two ends of the release liner 6 parallel to the dividing line that make it such that the dividing line may be located only between these two ends, and altering the position of the dividing line would potentially alter the preferred method to use the bandage (as evidenced by Gilbert Col. 8 line 54 – Col. 9 line 8 as discussed above).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dividing line at a distance of less than 15 mm from at least one of said longitudinal edges of said wound pad (See Annotated Figure 3 of Cotton) as it would have been obvious to try placing the dividing line in such a location out of the finite options available because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” (See MPEP 2143(E)).
Regarding claim 2, Cotton in view of Gilbert discloses the invention of claim 1 above.

To reiterate, Cotton discloses that the dividing line (See Annotated Figure 3 above, called “fold” in Cotton [0062]) is positioned so as enable the release liner portions 6a and 6b to be peeled away prior to application (see [0062]).
And as already discussed above, Gilbert teaches an analogous dressing (see title) (See Figures 4-6, wherein Figures 4-6 have all the limitations and disclosure as the embodiment of Figures 1-3 with just an added wound pad 40, see Col. 7 lines 62-68) with an analogous wound pad 40 (See Figures 4-6, see Col. 7 lines 62-68), analogous backing layer 12 (See Figures 4-6), and an analogous adhesive layer on the front facing surface of pad 40 (See Col. 8 lines 49-53 as well as an adhesive layer on backing 12 (See Col. 8 lines 1-3), and further analogous release liner comprising a first release sheet 33 and a second release sheet 34 (See Col. 8 lines 1-9) (See Figures 4-6) wherein the release liner provides analogous gripping tabs 33’ and 34’ (See Col. 8 lines 1-9; analogous to tabs 6c and 6d of Cotton) wherein these tabs form an analogous dividing line 35 (“fold line 35”, See Col. 8 lines 1-9 and Figures 5-6) (See Figures 5-6 wherein this is also further analogous as the dividing line 35 is extending along the width of the device, similar to that of Cotton in Figure 3) wherein the dividing line 35 (as shown in Figures 4-6) forms a smaller area release sheet 33 compared to a release sheet 34 wherein this is more discussed in regards to the embodiment of Figures 7-9 and similar fold line 55 which states “the area of the front surface covered by one (the second) release sheet is greater than that covered by the other (the first) because the fold-line 55 does not cross the lateral center line of the dressing.  However, it will also be evident that if the fold-line crossed the center line, the relative areas of the front surface covered by each sheet would be reversed.  Thus, the area covered by each sheet is not narrowly critical provided the fold line does not extend past the interrupting line 56” (See Col. 9 lines 47-59, wherein the interrupting line 56 is similar to the interrupting line 36 in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner portions 6a and 6b of Cotton with the teachings of Gilbert wherein one of the two portions has a larger area than the other in order to provide an improved method of application of the bandage that allows the bandage to smoothly conform to the skin of the user consistently (See Gilbert Col. 8 line 54 – Col. 9 line 8) wherein the size of each portion 6a and 6b determines the location of the dividing line (See Annotated Figure 3 of Cotton) and Gilbert further teaches the exact areas are not critical (See Gilbert Col. 9 lines 47-59), thus the area of each release liner portion and thus the location of the dividing line is a result effective variable in that changing the location of the dividing line alters the areas of each portion thus being able to improve the method of usage taught by Gilbert such that it would have been obvious to provide the dividing line at a distance of 3 to 10 mm from at least one of said longitudinal edges of said wound pad (See Annotated Figure 3 of Cotton) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. 
Furthermore, as seen in Annotated Figure 3 of Cotton there are a finite amount of predictable and successful locations on the longitudinal direction of the release liner 6 that the dividing line may be placed as there are two ends of the release liner 6 parallel to the dividing line that make it such that the dividing line may be located only between these two ends, and 
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dividing line at a distance of 3 to 10 mm from at least one of said longitudinal edges of said wound pad (See Annotated Figure 3 of Cotton) as it would have been obvious to try placing the dividing line in such a location out of the finite options available because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” (See MPEP 2143(E)).
Regarding claim 3, Cotton in view of Gilbert discloses the invention of claim 1 above.
As combined, Cotton discloses said grip member 6c/6d comprises a first tab 6c and a second tab 6d (See Figure 1), wherein said first tab 6c is formed from the longitudinal edge of said second removable portion 6a being folded over itself (See Figures 1-3), and said second tab 6d being formed from the longitudinal edge of said first removable portion 6b overlapping and extending beyond said folded longitudinal edge of said second removable portion 6a (See Figures 1-3).
Regarding claim 8, Cotton in view of Gilbert discloses the invention of claim 1 above.
As combined, Cotton discloses said adhesive layer 1 comprises a centrally disposed apertured area (See Annotated Figure A below), and a non-apertured area extending beyond said apertured area in the lateral and longitudinal directions to form a non-apertured border portion which circumferents said apertured area (See Annotated Figure A below, surrounding the area where there are apertures, there is a non-apertured border surrounding the apertures such that then the area is “extending beyond” the apertures in longitudinal and lateral directions and is surrounding so therefor is circumferenting; also to further cement this, unless there is an aperture intersecting with an edge of the layer 1 then there will be some form of non-apertured border in the layer).

    PNG
    media_image3.png
    527
    1048
    media_image3.png
    Greyscale

Regarding claim 9, Cotton in view of Gilbert discloses the invention of claim 8 above.
As combined, Cotton discloses said apertured area (See Annotated Figure A above) comprises a plurality of perforations 7 extending through said adhesive layer 1 (See Annotated Figure A, as well as see Figure 1 wherein the perforations 7 are shown extending through adhesive layer 1 comprised by layers 2, 3, 5).
Regarding claim 10, Cotton in view of Gilbert discloses the invention of claim 8 above.
As combined, Cotton discloses said apertured area of said adhesive layer 1 (See Annotated Figure A) is arranged to cover at least 60% of the area of said wound pad 21 (as seen in Annotated Figure A as well as corresponding area in Figures 1-2, the entire wound pad 21 is covered by this area, so 100% of 21 is covered by the aperture area).
Regarding claim 11, Cotton in view of Gilbert discloses the invention of claim 8 above.
As combined, Cotton discloses said apertured area of said adhesive layer 1 (See Annotated Figure A) has a longitudinal extension (edge) corresponding to at least 60 % of the longitudinal extension (edge) of said wound pad 21 (as seen in Annotated Figure A as well as corresponding area in Figures 1-2, the entire wound pad 21 is covered by this area, so 100% of .
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of McCracken (US 4614183 A).
Regarding claim 4, Cotton in view of Gilbert discloses the invention of claim 1 above.
As combined, Cotton discloses wherein said release liner 6 is a two-piece release liner which consists of said first removable portion 6b and said second removable portion 6a (See Figures 1-3 of Cotton).
As combined, Cotton does not disclose wherein the dressing comprises means for locally providing a different retention force between said first removable portion and said adhesive layer, compared to the retention force between other areas of said removable portion and said adhesive layer, said means being spaced from said dividing line in the longitudinal direction (y).
However, McCracken teaches an analogous dressing (title) (See Figures 1-3 and 7) with analogous backing layer 10, analogous adhesive 11, an analogous dividing line (See Annotated Figure below), and an analogous release layer 12 (Col. 3 lines 34-44); wherein the release layer 12 is provided with two analogous releasable portions (A-second, C-first) (See Figure 7) as well as an analogous first grip member 13/15 (See Figure 7), wherein the second releasable portion A requires a higher pull off force (synonymous with “retention force”) than first releasable portion C which is determined by different adhesive compositions (equivalent to the “means for locally providing a different retention force between said first removable portion and said adhesive layer, compared to the retention force between other areas of said removable portion and said adhesive layer” as established by the 112f above) on each portion wherein this provides better control in applying the wound dressing to the user (Col. 4 line 35 – Col. 5 line 2) (wherein such “means” is spaced from the dividing line in the longitudinal direction (y) as the releasable 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first releasable portion 6b to have a higher pull off force than the second releasable portion 6a (through the use of different adhesive compositions) as taught by McCracken in order to provide better control in applying the wound dressing to the user (Col. 4 line 35 – Col. 5 line 2).
Regarding claim 6, Cotton in view of Gilbert discloses the invention of claim 1 above.
As combined, Cotton discloses said dividing line is a first dividing line (See Annotated Figure 3) and said grip member 6c/6d is a first grip member (See Figures 1-3) (is a first as these are the only dividing line and grip member). 
Cotton does not disclose wherein said release liner is divided by a second dividing line extending in the lateral direction (x) to form a third removable portion; said third removable portion overlapping with said first removable portion along said second dividing line to form a second grip member.
However, McCracken teaches an analogous dressing (title) (See Figures 1-3 and 7) with analogous backing layer 10, analogous adhesive 11, an analogous first dividing line, and an analogous release layer 12 (Col. 3 lines 34-44); wherein the release layer 12 is provided with three releasable portions (A-second, C-first, B-third) (See Figure 7) and a second dividing line (See Annotated Figure below) and a second grip member 14/16 (See Figure 7) as well as an analogous first grip member 13/15 (See Figure 7) (with first tab 13 and second tab 15) wherein the three portions overlap each other (A-second and C-first overlap) (C-first and B-third overlap) wherein the first portion C may be removed while allowed for second (A) and third (B) portions being used as finger holders while placing the first (C) portion over the wound area (Col. 3 lines 53-68).

    PNG
    media_image4.png
    346
    408
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release layer 6 of Cotton to be that of release layer 12 of McCracken (while keeping previous modifications of Cotton’s layer in place like the 5 mm distance between first dividing line and longitudinal edge of the wound pad 21 of Cotton) in order to have two finger holding areas while placing the first (C) portion over the wound area (Col. 3 lines 53-68).
Thus as combined, Cotton discloses said dividing line is a first dividing line (See Annotated Figure of McCraken above) and said grip member 13/15 is a first grip member (See Figures 7 of McCracken); wherein said release liner 6 (modified by liner 12 of McCraken) is divided by a second dividing line (See Annotated Figure of McCracken above) extending in the lateral direction (x) to form a third removable portion B; said third removable portion B overlapping with said first removable portion C along said second dividing line (See Annotated Figure of McCracken above) to form a second grip member 14/16 (See Figure 7 of McCraken).
Regarding claim 7, Cotton in view of Gilbert discloses the invention of claim 6 above.
As combined, Cotton said second grip member 14/16 comprises a first 14 and a second tab 16, wherein said first tab 14 is formed from the longitudinal edge of said third removable .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of McKnight (US 5042466 A).
Regarding claim 5, Cotton in view of Gilbert discloses the invention of claim 1 above.
As combined, Cotton discloses wherein said first removable portion 6b extends in the longitudinal direction (y) away from said grip member (See Annotated Figure 3 of Cotton) and said second removable portion 6a (See Annotated Figure 3) to a longitudinal edge of the dressing (See Annotated Figure 3 as well as Figures 1-2 where the removable portion 6b goes to a longitudinal edge of the dressing). 
As combined, Cotton does not disclose wherein said first removable portion is provided with a fold and/or score line extending in the lateral direction (x) across said first removable portion and being located between said dividing line and said longitudinal edge of the dressing.
However, McKnight teaches an analogous wound dressing 10 (See Figures 1-2) with analogous first (14) and second (16) removable release sheets, analogous adhesive layer 18, analogous gripping member 14a/16a, and analogous backing 12 (See Figures 1-2, and Col. 1 line 60 – Col. 2 line 9); wherein the ends of the release sheets 14/16 may be provided with score lines 28 (See Figure 4) to have the ends more aggressively adhere to the adhesive 18 (Col. 2 lines 10-24) such that the release sheets 14/16 in use are peeled up to the score lines wherein then the dressing may be applied to the wound so this makes the wound dressing easier to apply (Col. 2 lines 25-35) (also see Figures 1-2 and 4 wherein the score lines are placed parallel with the gripping member folds 14a/16a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release sheets 6a and 6b to 
Thus as combined, Cotton discloses wherein said first removable portion 6b is provided with score lines 28 (or may be called fold lines are score lines technically can function as a fold line) extending in the lateral direction (x) (will extend in the (x) direction as indicated in Annotated Figure 3 of Cotton as the score lines 28 have been combined to be parallel to the gripping members and the dividing line they create) across said first removable portion 6b and being located between said dividing line and said longitudinal edge of the dressing (score lines 28 provided at the end margins of the removable portions (see above) such that then the score lines 28 will be provided between the dividing line (and the gripping members 6c/6d) and the longitudinal edge of the dressing).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of Stickels (US 6566575 B1) in view of Lowe (US 20080051688 A1).
Regarding claim 12, Cotton in view of Gilbert discloses the invention of claim 8 above.
As combined, Cotton does not disclose wherein said dividing line forming said first and second removable portions is provided in said non-apertured area of said adhesive layer.
However, Stickels further teaches an analogous wound dressing 10 (See Figure 1) with an analogous adhesive layer 26 with analogous perforations 24 and an analogous pad 12 (See Col. 14 line 55 – Col. 15 line 20) wherein the perforations 24 are placed in an analogous “apertured area” smaller than that of the area of pad 12 (See Figure 1, where analogous aperture area indicated by where the perforations 24 start and stop is smaller than that of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer 1 of Cotton as combined to have the aperture area contained within the area of the wound pad 21 as taught by Stickels in order to divert exudate directly to the padding 21 (Stickels Col. 14 line 55 – Col. 15 line 20) (wherein then the rest of the adhesive layer 1 of Cotton would become a non-aperture area bordering the aperture area contained within the area of the wound pad 21).
Lowe further teaches an analogous wound dressing 10 (See Figures 1-6) with an analogous adhesive layer 10b (bottom of 10b has adhesive [0042]) with analogous perforations 22 and there is an analogous releasable layer 10a ([0043]) with an analogous second portion 20, first portion, and dividing line separating these two portions (See Annotated Figure 5 below) wherein the dividing line (as indicated) is provided over the non-apertured area of the adhesive layer 10b (See Figure 2) wherein this construction allows an easy peel of the release layer 10a from 10b [0043].

    PNG
    media_image5.png
    404
    578
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dividing line of Cotton over the non-aperture area of the adhesive layer 1 as combined (as taught by Lowe) so far in order to make the release liner 4 easier to remove from the adhesive layer 1 (Lowe [0043]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of Stickels (US 6566575 B1) in view of Koehnke (US 4807613 A).
Regarding claim 13, Cotton in view of Gilbert discloses the invention of claim 8 above.
As combined, Cotton does not disclose wherein said dividing line forming said first and second removable portions is provided at the intersection between said apertured area and said non-apertured area of said adhesive layer.
However, Stickels further teaches an analogous wound dressing 10 (See Figure 1) with an analogous adhesive layer 26 with analogous perforations 24 and an analogous pad 12 (See 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer 1 of Cotton as combined to have the aperture area contained within the area of the wound pad 21 as taught by Stickels in order to divert exudate directly to the padding 21 (Stickels Col. 14 line 55 – Col. 15 line 20) (wherein then the rest of the adhesive layer 1 of Cotton would become a non-aperture area bordering the aperture area contained within the area of the wound pad 21).
Koehnke further teaches an analogous wound dressing 2 (See Figures 1-2) comprising an analogous release liner 4 with analogous dividing lines 38/40 (separate portions of the release liner 4), an analogous backing 10, and analogous perforation adhesive 12/14 layer connected to a non-aperture area 20/22 of the same layer at intersection line 24 (See Col. 2 lines 19-42) wherein the dividing lines 38/40 overlap at line 24 in order to allow the release liner 4 be easier to grasp (Col. 2 lines 52-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dividing line of Cotton at the intersection of the aperture and non-aperture areas of the adhesive layer 1 as combined (as taught by Koehnke) so far in order to make the release liner 4 easier to grasp (Koehnke Col. 2 lines 52-68).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of Nielsen (US 20160045376 A1).
Regarding claim 14, Cotton in view of Gilbert discloses the invention of claim 1 above.

However, Nielsen teaches an analogous wound dressing with adhesive (title) (See Figure 1) with an analogous backing layer 2 wherein the backing layer 2 may be transparent to allow inspection of the wound area without removing the wound dressing [0036].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer 22 of Cotton to be transparent as taught by Nielsen to allow inspection of the wound area without removing the wound dressing [0036].
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of Takada (US 20120234484 A1).
Regarding claim 15, Cotton in view of Gilbert discloses the invention of claim 6 above.
As combined, Cotton does not disclose at least part of said first grip member and/or said second grip member is coloured.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members of Cotton in view of McCraken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]). 
Regarding claim 16, Cotton in view of Gilbert discloses the invention of claim 7 above.

However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members (which are comprised by second tabs 13 and 14 so will then be also colored) of Cotton in view of McCraken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]). 
Regarding claim 17, Cotton in view of Gilbert discloses the invention of claim 7 above.
As combined, Cotton does not disclose wherein said first grip member and/or the second grip member comprises at least one indicium.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080] (wherein coloring is a form of indicium).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members of Cotton in view of McCraken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby 
Regarding claim 18, Cotton in view of Gilbert discloses the invention of claim 7 above.
As combined, Cotton does not disclose wherein said first tab of said first grip member and/or said first tab of said second grip member comprises at least one indicium.
However, Takada teaches an analogous adhesive skin bandage 10 (see Abstract, and Figure 1) with an analogous release sheet 16 (See Figure 3) wherein there are analogous first and second gripping members 18a and 18b for removing the release sheet 16 [0090] wherein the gripping members 18a and 18b may be colored to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab [0080] (wherein coloring is a form of indicium).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second grip members (which are comprised by first tabs 15 and 16 so will then be also colored) of Cotton in view of McCraken (13/15 and 14/16, see Figure 7 of McCracken) to be colored as taught by Takada in order to distinguish the gripping members from the release sheet thereby making the gripping members easier to grab (Takada [0080]) (wherein coloring is a form of indicium). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (US 20100159192 A1) in view of Gilbert (US 5052381 A) in view of McKnight (US 5042466 A) in view of Uematsu (US 20120316519 A1).
Regarding claim 15, Cotton in view of Gilbert in view of McKnight discloses the invention of claim 5 above.
As combined, Cotton does not disclose said first removable portion is coloured, or wherein said first removable portion comprises at least one indicium adjacent to said fold and/or score line).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release layer 6 (portions 6a and 6b) of Cotton to be colored as taught by Uematsu in order to show to the user how to properly apply the wound dressing (Uematsu [0063]).
Thus as combined, Cotton discloses said first removable portion 6b is coloured.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/3/2022

/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/6/2022